Citation Nr: 1211919	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the lay evidence of record shows that it began in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any complaints or diagnosis of tinnitus.  The only in-service audiological examinations of record were whispered and spoken voice tests which were conducted in May 1958, November 1959, and January 1962.  The Veteran scored 15 out of 15 on all of these tests.

In a January 2007 VA cranial nerves examination report, the Veteran complained of having buzzing in both ears which had existed since service.

After separation from service, in a January 2007 VA audiological examination report, the Veteran reported experiencing constant bilateral tinnitus since active service.  After audiological examination, the examiner stated that an etiological opinion could not be rendered without resort to speculation due to the unavailability of the Veteran's claims file.

A February 2007 VA audiological examination report stated that the Veteran's claims file had been reviewed.  The same examiner who conducted the January 2007 VA audiological examination stated that the Veteran's in-service whispered and spoken voice tests did not give ear or frequency specific data and did not rule out the presence of high frequency hearing loss.  The examiner then opined that, due to the lack of audiometric data at discharge or within one year of discharge, and the lack of any in-service complaints of tinnitus, an etiological opinion could not be rendered with respect to the Veteran's tinnitus without resorting to speculation.

In an April 2009 statement, the Veteran's spouse stated that the Veteran had experienced ringing in his ears for many years.  She stated that the Veteran had seen a private doctor about the condition after his separation from service, but that the doctor was no longer practicing and the hospital he went to was no longer in service.

In an April 2009 videoconference hearing before the Board, the Veteran reported that he had experienced ringing in his ears constantly since service.  He stated that he had reported the ringing in his ears to a doctor during service, approximately six months prior to separation, but that no notation was made of the complaint.  The Veteran reported that, after separation from service, he saw a private doctor about the ringing in his ears, but that the doctor no longer practiced and the records were not available.  A friend of the Veteran stated that he had known the Veteran since 1963 and that the Veteran was an honorable man and that he believed the Veteran's statements.

In a January 2010 VA audiological examination report, the Veteran complained of ringing in his ears since service.  After audiological examination, the examiner stated that an etiological opinion with respect to the Veteran's tinnitus could not be given without resort to mere speculation.  The examiner stated that such an opinion could not be rendered due to the lack of a separation audiogram and the absence of any in-service complaints of tinnitus.

The issue on appeal is an unusual one, as the determination of whether or not service connection is warranted turns almost entirely on the Veteran's lay testimony.  A grant of service connection for a disability generally requires medical evidence of a current disability and a relationship to service.  Lay testimony is only competent to the extent that it is limited to a matter that the witness has actually observed and is within the realm of their personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Unless the witness is a medical expert, lay evidence alone is usually not sufficient to prove medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, medical evidence nearly always outweighs lay evidence for the purposes of determining diagnosis and etiology.

However, the disability of tinnitus poses unique problems.  Tinnitus is, by definition a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type.  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is subjective, as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to service, lay testimony plays an unusually important role in these determinations.

That is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  Service connection for tinnitus has been denied on the basis that the Veteran's service medical records did not show any complaints, diagnosis, or treatment or tinnitus, and there was no medical evidence of record relating the Veteran's tinnitus to service.

The Veteran has consistently stated that his tinnitus began during service, likely as a result of military acoustic trauma, namely noise from firearms and artillery.  The evidence of record shows that the Veteran served as a heavy weapons infantryman.  Therefore, the Board finds that the evidence of record indicates that the Veteran was exposed to extensive noise during service.  Furthermore, while the Veteran has significant post-service noise exposure, he has consistently reported that the tinnitus began prior to that post-service exposure.  There is no evidence of record which contradicts the Veteran's lay statements, and the statements by the Veteran's wife and friend both support his credibility.  Accordingly, based on the totality of the evidence of record, the Board finds the Veteran's lay statements that his tinnitus symptoms began during service are credible and therefore, are competent evidence as to when his tinnitus began and demonstrate a continuity of symptomatology since service.

The Veteran has been provided with two separate VA audiological examinations, resulting in three separate VA audiological examination reports.  All three of those reports stated that an etiological opinion could not be rendered without resort to speculation.  Both VA examiners stated that the reason such an opinion could not be given was due to the paucity of evidence in-service and within one year after separation from service.  Therefore, all three VA audiological examination reports give neutral etiological evidence, neither in favor of, or opposed to, a relationship between the Veteran's tinnitus and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Perman v. Brown, 5 Vet. App. 237 (1993).

The Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  Charles v. Principi, 16 Vet. App. 370 (2002).  While there is no medical evidence of record that provides a competent opinion as to when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Charles v. Principi, 16 Vet. App. 370 (2002).  As there is no medical evidence which provides any evidence in favor of, or opposed to, the Veteran's claim, the Veteran's lay statements are the only competent etiological evidence of record.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the lay evidence of record shows that it began in service.

Resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's tinnitus is related to active service.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


